Citation Nr: 1749825	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-44 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for service-connected hepatitis.

2. Entitlement to service connection for a respiratory disorder, to include asthma.

3. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4. Entitlement to service connection for a gastric disorder, to include irritable bowel syndrome, including as secondary to service-connected hepatitis.

5. Entitlement to service connection for a right hand disability, to include residuals of fractures of the fingers and degenerative joint disease, including as secondary to service-connected right little finger fracture.

6. Entitlement to service connection for a heart disorder, as secondary to an acquired psychiatric disorder.

7. Entitlement to service connection for a skin disorder, to include chronic polyps, plantar warts, and porokeratosis.

8. Entitlement to service connection for obstructive sleep apnea, to include as secondary to asthma.


REPRESENTATION

Veteran represented by:	Heath A. Hixson, Esquire 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at a Board hearing in July 2015.  A transcript of this hearing has been associated with the claims file.


The issues of entitlement to service connection for a gastric disability and entitlement to a compensable rating for hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A respiratory disability was not manifested during service and is not otherwise attributable thereto.

2. An acquired psychiatric disability was not manifested during service and is not otherwise attributable thereto.

3. Right hand arthritis was not manifested during service or within one year of discharge and is not otherwise etiologically related to either service or a service-connected disability.

4. The most probative evidence of record demonstrates that the Veteran does not have a current heart disability.

5. The evidence is in equipoise as to whether the Veteran's skin disability manifested during service.

6. Obstructive sleep apnea is not etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

2. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

3. The criteria for service connection for a right hand disability, to include arthritis, have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304 (2016).

5. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by way of two letters from the RO to the Veteran.  See letters dated September 2008 and July 2009. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim, including service treatment records, post-service treatment records, and lay statements of argument.

Subsequent to a November 2015 Board remand, the RO attempted to obtain relevant VA treatment records from VA medical centers in Atlanta, Georgia, Richmond, Virginia, and Salem, North Carolina.  After requests were made to these facilities, the RO obtained records from the Richmond and Salem VA medical centers.  However, to date, after four requests, records from the Atlanta VA medical center have not been obtained.  In a November 2016 letter from the RO to the Veteran, the RO informed the Veteran that these records were not available and advised him to submit any relevant records that he may have in his possession.

Similarly, the RO also contacted the Veteran, requesting the names of any medical facilities in which he received treatment while stationed in Korea.  See letter dated January 12, 2016.  To date, the Veteran has not provided any details regarding his treatment, to include dates of treatment.  Without a properly completed authorization, VA cannot obtain the records in question.  While VA has a duty to assist the Veteran in development and adjudication of his claims, such a duty is not a one-way-street.  A claimant cannot passively wait for assistance in those circumstances where he may or should have information that is essential to obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The November 2015 remand directives also instructed the RO to schedule the Veteran for several VA examinations.  As discussed in more detail below, the VA assessments and subsequent opinions include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Given the actions outlined above, the Board finds that the RO has substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also considers presumptions where applicable.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a). 

Arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies to the claim for this disorders.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.  Where a veteran served continuously for 90 days or more and arthritis and other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, may be service connected on an aggravation basis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disability

The Veteran contends that he has a respiratory disability directly related to his period of service.  Specifically, the Veteran contends that he was exposed to a gas chamber while wearing an improperly fitting gas mask.  He also contends that while stationed in Korea, he received treatment for a chronic respiratory disability.

Service treatment records are silent for any complaints, treatment or manifestations of a respiratory disability, to include asthma.  In an August 1970 dental questionnaire, while filling out a dental questionnaire, the Veteran answered "yes" when asked whether he had "asthma or hay fever or any sinus condition."  The Veteran also answered "yes" when asked whether he was ever short of breath on mild exertion.  However, periodic chest x-rays produced negative results.  At the June 1972 separation medical examination, the Veteran's relevant systems, to include nose, sinuses, and lungs and chest, were noted as clinically normal.

Shortly after discharge, in May 1973, the Veteran was afforded a comprehensive VA examination.  At that time, the sinuses, septum, and mucus membranes were non-pathologic except for hypertrophy of the inferior turbinates.  The Veteran reported having hay fever symptoms in the spring.  The clinician diagnosed allergic rhinitis.  

In 1974, the Veteran was diagnosed with sinusitis and treated for chronic allergic rhino-sinusitis.

In February 1983, the Veteran reported shortness of breath on exertion, along with productive cough.  Chest x-rays revealed nodular density at the third costochondral junction on the right.  The lungs were otherwise clear.

In March 1987, the Veteran reported a sore throat for two days; the clinician diagnosed pharyngitis and sinusitis.  In October 1987, the Veteran reported having a sore throat for the past 4 months; he was diagnosed with chronic recurring pharyngitis and chronic sinusitis.  

In October 1990, the Veteran noted chest congestion related to his allergies.

In March 1991, the Veteran endorsed the following symptoms: scratchy eyes, runny nose, sneezing, and occasional headaches.  He stated that he experienced these symptoms "for years" and requested a prescription for allergy medication.  Subsequently, in June 1991, the Veteran received treatment at the allergy clinic for the same allergy symptoms, accompanied by wheezing.  He was prescribed allergy medication.  

A December 1991 chest x-ray revealed no active disease in the chest.

In June 1995, the Veteran endorsed a history of productive cough, sore throat, and chest discomfort, along with coughing.  The clinician diagnosed bronchitis.

Subsequent treatment records reflect complaints and treatment related to the Veteran's asthma.  The Veteran described symptoms of wheezing and moderate dyspnea on exertion and often reported that his symptoms started while in service. 

The Veteran was afforded a VA respiratory examination in January 2017.  Upon examination of the Veteran and review of the record, the clinician diagnosed asthma, and found that asthma was less likely than not incurred in or caused by service.  The clinician reasoned that while the Veteran may have been treated for a cold during service, there was no evidence of any asthma or respiratory related treatment during service.  The clinician went on to define chronic sinus infection as more than one infection lasting 12 weeks or greater in spite of treatment and he never met the criteria for a chronic sinus infection.  The clinician ultimately found that the Veteran's asthma and recurrent acute sinus infections were attributable to his smoking.

Upon consideration of the evidence of record, the Board finds that service connection for a respiratory disability, to include asthma and recurrent sinus infections is not warranted.  The most probative evidence as to the issue of etiology is the January 2017 VA examination.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the January 2017 clinician rendered the negative nexus opinion upon consideration of the in-service treatment, medical findings, and the Veteran's history.  After consideration of the pertinent facts, the clinician explained the reasoning as to why there was a negative link between the Veteran's current disability and his period of service.  The clinician also provided a medical explanation as to the etiology of the Veteran's current symptoms - namely, smoking.  The Board assigns the VA examiner's opinion high probative value.

The Board is aware of the August 1971 dental questionnaire, in which the Veteran answered "yes" when asked about the presence of asthma, hay fever, or any other sinus symptoms.  While in some cases, this may be indicative of a possible disability, the Board finds that without more evidence, such as treatment records, or a medical diagnosis, the statement, alone, is not sufficient enough to establish the presence of a chronic respiratory disability.  Furthermore, upon separation examination, the Veteran's relevant systems were noted as clinically normal and the Veteran himself noted that he was in good health.  There is no probative evidence that the Veteran developed a chronic respiratory disability during service.  The earliest evidence of a respiratory disability is the 1973 VA examination, in which the Veteran was diagnosed with allergic rhinitis.  

Also of record are the Veteran's lay statements.   The Veteran has consistently reported that his symptoms of asthma and sinus infections developed while he was in service.  Normally, a lay person's competence is limited to symptoms and observations within their immediate purview.  Jandreau, 492 F.3d at 1377.  However, in this case, the Veteran received training as a Medical Corpsman and served as an operation room specialist.  Regardless, the Board finds that while the Veteran may be competent to provide an etiological opinion as to his current disabilities, the probative value of his opinion is outweighed by that of the VA examiner.  In essence, the Veteran has offered his own opinion of a medical connection, without the support of medical principles or literature.  Although he does endorse medical training over 40 years ago, he did not remain in the health care field after service.  Simply put, the Board finds that his training, expertise, experience, and opinion is outweighed by that of the VA examiner, whose career expands over several years in the medical field.  

In sum, the Board finds that the most competent, credible, and probative evidence establishes that the Veteran's respiratory disabilities, to include asthma and recurrent sinus conditions, are not related to service.  The benefit-of-the-doubt rule is not applicable, as the evidence is not in relative equipoise.  38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, to include PTSD

Service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the AOJ certified the Veteran's appeal to the Board in October 2013, before August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

In addition, personality disorders differ from acquired psychiatric disorders and are not deemed a disease or injury for compensation purposes.  38 C.F.R. §§ 4.9, 4.127. See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In this case, the Veteran contends that his psychiatric diagnoses stem from events he experienced during service.  Specifically, he contends that he experienced racial discrimination from his superiors and was purposely assaulted by a sergeant during basic training.  Alternatively, he contends that his duties as an operating room specialist exposed in to various experiences that caused his psychiatric disabilities.  The Board notes that the Veteran's stressor related to his duties as an operating room specialist have been conceded.  See Administrative Decision dated April 2013.

Service treatment records are silent for any complaints, treatments, or diagnoses of an acquired psychiatric disability.  Upon separation examination, the Veteran's psychiatric system was noted as clinically abnormal.  In the corresponding comments section, the clinician documented "nuts" without any additional explanation.

In August 1973, the Veteran was admitted to the hospital for a bacterial infection.  At that time, he reported a history of treatment for a nervous disorder in service.  At the time of the 1973 hospitalization, he requested, but did not receive, a psychiatric consultation.  Upon discharge, the Veteran was noted to have an undiagnosed psychiatric condition characterized by feelings of anxiety and tension, etiology undetermined.

In an August 1973 Statement in Support of Claim, the Veteran reported that he was treated for nerves while in service.  He also reported that he was hospitalized for a nervous condition two times after discharge.

In October 1978, the Veteran reported being depressed and angry, along with having difficulty sleeping, causing him to impulsively wreck his car.  He was admitted to the hospital for in-patient treatment and diagnosed with personality disorder.  Although he was in no significant psychic distress, he did endorse passive aggressive personality.

In June 1991, the Veteran was diagnosed with anxiety syndrome.

In July 2001, the Veteran endorsed a positive PTSD screen.  Specifically, he stated that he went through terrible experiences including being attacked or threatened, being in a bad accident, and seeing someone badly injured or killed.  However, neither an examination nor an affirmative diagnosis pursuant to diagnostic criteria was provided.

In a February 2008 initial mental health treatment plan, the clinician noted that the Veteran had several traumas, along with a biological predisposition to mental health illness.  The Veteran's traumas included the deaths of several family members in close proximity to one another, childhood abuse, a physical altercation with a staff sergeant in the military, and a recent job loss.  The clinician noted that the Veteran was robbed and shot in the hip in November 2007.  Since that time, the Veteran experienced avoidance symptoms, increased arousal, sleep disturbance, hypervigilance, paranoia, and re-experiencing through dreams and reminders.  Based on the Veteran's history and symptoms, the nurse practitioner diagnosed PTSD, r/o bipolar disorder.

In a June 2009 VA treatment note, the Veteran was diagnosed with PTSD, which the clinician attributed to the November 2007 robbery and shooting.  At that time, the Veteran stated that prior to the robbery, he was very congenial and friendly with everyone.  

Subsequently, in December 2009 and February 2010, the Veteran's treating clinician, a VA nurse practitioner, submitted written correspondence, in which she stated that the Veteran met the full criteria for PTSD and some of the Veteran's symptoms were suggestive of a bipolar component.  She further stated that the Veteran's symptoms started after the November 2007 robbery and corresponding injury.

In a June 2010 Statement in Support of Claim, the Veteran reported that he was prescribed psychiatric medications prior to his November 2007 shooting.

In an August 2010 Psychology Report rendered by the Virginia Department of Rehabilitative Services, the Veteran was diagnosed with chronic PTSD and bipolar disorder.  

In May 2013, the Veteran was afforded a VA psychiatric examination to determine the nature and etiology of his psychiatric disabilities.  Upon review of the record and examination of the Veteran, the psychologist found that the Veteran did not meet the diagnostic criteria for PTSD.  As it pertained to the Veteran's contended stressors, the clinician noted that neither conflict with others in service, specifically his superior, nor his exposures in the operating room were adequate to support a diagnosis of PTSD.  He also opined that the Veteran's November 2007 robbery and shooting was adequate to support a diagnosis of PTSD, and noted that it was after this incident that the Veteran endorsed PTSD and anxiety symptoms.  However, the clinician noted that the Veteran's numerous hobbies and positive relationships with other people were inconsistent with PTSD or severe depression.  He also noted that the Veteran did not endorse persistent avoidance of stimuli, thus, failing to meet the full criteria of PTSD.  The psychologist ultimately diagnosed narcissistic personality disorder and mood disorder, not otherwise specified and provided a negative nexus.  The clinician noted that the Veteran did not receive mental health treatment during service; although the separation examination documented clinically abnormal psychological systems and noted "nuts" in the comments section, this was not a clinical diagnosis, and was likely a quote from the Veteran, rather than a clinical assessment.  The clinician also noted the Veteran's misconduct shortly before discharge, but opined that this was more consistent with his personality disorder, rather than any clinical diagnosis.  The clinician further opined that the Veteran's personality disorder, by definition, was a long standing condition that likely existed since adolescence, prior to military service.

Upon consideration of all the evidence, the Board finds that service connection for an acquired psychiatric disability is not warranted.  As it pertains solely to PTSD, the evidence reflects that the Veteran developed PTSD shortly after his November 2007 robbery and shooting injury.  Since February 2008, he has been under the care of a VA nurse practitioner, who submitted two letters, attributing his PTSD to the November 2007 shooting.  Thus, service connection for PTSD is denied, as all the medical evidence that demonstrates that the Veteran has PTSD links this disorder to post-service events.  

Turning to the issue of service connection for an acquired psychiatric disability other than PTSD, the most competent and probative evidence establishes that any psychiatric disability the Veteran has is not related to service.  The available evidence reflects that throughout service, the Veteran did not receive any treatment for a psychiatric disability.  Notably, upon separation, the clinician did note that the Veteran's relevant symptoms were clinically abnormal, and noted "nuts" in the corresponding comments section.  However, the Board finds that this notation, in quotes, was likely a direct quote from the Veteran himself, rather than a clinical assessment.  Furthermore, although the Veteran did endorse misconduct toward the end of active service, the Board finds that misconduct, without more, is not enough to establish a chronic psychiatric disability.

The Board finds that the most probative evidence of record is the 2013 VA examination, in which the clinician found that the Veteran's personality disorder and mood disorder were not related to service.  The opinion considered the Veteran's service and post-service history, to include his statements and hospitalizations.  Then, based on sound medical principles, applied to the facts of the case, the psychologist rendered a negative nexus and provided adequate rationale.  Thus, the Board assigns the VA opinion high probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.

The only evidence of record linking the Veteran's psychiatric disorders with his period of service consists of the Veteran's lay statements.  The Board has considered such statements, coupled with the Veteran's background and training.  Although the Veteran did receive training in the medical field during service, there is no evidence that such training included training in mental health.  Given these facts, the Board finds that the Veteran is not competent to provide an opinion as to etiology of his psychiatric disabilities, and thus assigns such statements little probative value.

In sum, the most competent and credible evidence is against a finding of service connection for an acquired psychiatric disability.  The appeal is denied.

Right Hand Disability

The Veteran contends that he has a right hand disability that is related to frostbite he experienced while in service, or alternatively, directly related to his service-connected fracture of the right little finger.

Service treatment records demonstrate that the Veteran experienced right hand swelling and pain after being crushed behind a locker.  Other than a finger fracture, there was no injury to the hand.  Upon discharge, his relevant systems were noted as clinically normal.

In May 1973, an x-ray of the right hand revealed a slight flexion deformity at the distal interphalangeal joint of the little finger.  There was no other evidence of an old or recent injury.

A May 1996 treatment note documents bilateral hand pain; the clinician suggested that the pain may have been secondary to old frostbite and multiple fractures.

In September 1996, the Veteran reported having intermittent pain in both hands since a 1995 glass injury to the tendons of the thumbs.  At that time, he was diagnosed with post-traumatic degenerative joint disease.

In April 1997, the Veteran reported bilateral hand pain, secondary to severe trauma.  An x-ray of both hands yielded normal results.

At a March 1998 VA examination, the Veteran reported that his right hand remained painful and weak since the 1971 crush injury.  Upon examination, the clinician noted flexion contractures of the right middle and long fingers.

Most recently, the Veteran was afforded a VA examination in January 2017.  At that time, the clinician diagnosed degenerative arthritis of the bilateral hands, along with nondisplaced fracture of the fourth metacarpal of the right hand.  The clinician found that the Veteran's arthritis was less likely than not related to his period of service, to include the crush injury.  In so finding, the clinician noted that the Veteran had normal hands upon x-ray testing in 1997.  Further, his symptoms were consistent with degenerative arthritis, rather than traumatic.  The clinician also found that the service-connected fracture did not cause or aggravate his arthritis, as the fracture was fully healed and unable to cause arthritis.  Ultimately, the clinician attributed the Veteran's symptoms to wear and tear and aging.

The Board finds that service connection for a right hand disability is not warranted.  The most probative evidence of record is the VA examination and opinion.  The examination considered the Veteran's medical history and statements and applied the facts of the case to medical principles.  The clinician also provided a sound etiology for the Veteran's arthritis.  Given these facts, the Board finds the opinion is highly probative as to the issue of etiology.  Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent the medical records suggest that the Veteran's right hand arthritis was caused by or is otherwise etiologically related to service, the Board finds that such statements are not definitive nexus opinions, and thus, assigns them little probative value.  

The Board has also considered the lay evidence of record.  To the extent the Veteran contends that his right hand arthritis is attributable to service or his service-connected fracture, the Board assigns such statements little probative value.  His conclusory positive nexus opinion, without more, is not sufficient to rebut the probative negative nexus on record.  

In sum, the most competent and credible evidence is against a finding of service connection for a right hand disability, to include arthritis.  The appeal is denied.

Heart Disability

Service treatment records are silent for any treatments, complaints, or manifestations of a heart disability.  Upon discharge, the Veteran's heart was noted as clinically normal.

In March 1991, the Veteran was noted to have substernal chest pain for about three weeks, along with occasional shortness of breath and nausea.  There was no prior cardiac problem or workup.  The clinician suggested admission and a workup, but the Veteran refused.  A definitive diagnosis was not provided.

Subsequent VA treatment records are silent for any complaints, treatment, or manifestation of a heart disability.

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for a heart disability is not warranted, as there is no evidence in the record that the Veteran has been diagnosed with a heart disability at any time during the appeal period.  

To the extent that the Veteran contends that he has a heart disability, he is competent to report his symptoms.  And as he has demonstrated medical training during service, to a certain extent, his statements as to the existence of a current disability are not incompetent.  However, the Board finds that his statements are neither credible nor probative, as they are directly contradicted by the medical evidence of record.  Periodically, during medical treatment, the Veteran's cardiovascular system was noted as normal, with no evidence of any disability.  Further, there is no evidence of any treatment or extensive cardiac workup demonstrating a heart disability.  Any probative value the Veteran's statements may have is significantly outweighed by that of the medical records, which are silent as to, and at times specifically deny a heart disability.

As there is no diagnosis of a heart disability, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Skin Disability

The Veteran avers that his current skin diagnoses began during service and have continued since then.

The Veteran's service treatment records show that he was treated in April 1970 for pruritus, etiology unknown, on his legs.  In July 1970, he was diagnosed with herpes zoster.  In an April 1971 dental questionnaire, the Veteran reported having hives and skin rashes.  However, upon discharge, the Veteran's skin was noted as clinically normal.

In the May 1973, the Veteran reported having painful and itchy blisters all over his body.  He also reported previously having a cyst on his left foot, but did not currently have any complaints.  He reported having a hard lump on his ear the previous week and that similar eruptions occurred every week or two and that he did not have such symptoms prior to service.  The Veteran was diagnosed with herpes zoster, by history.  

Subsequent VA treatment records show that the Veteran has received extensive treatment since at least 2008 for lesions on his palms and feet.  In March 2008, the Veteran was treated for intractable plantar keratoma, porokeratosis, and benign lesions on his right foot.  The Veteran was treated on several occasions throughout 2008 for chronic eruptive hyperkeratotic papules, manifesting as painful calluses, on his palms and soles, and he reported them since the 1970s, when he was in the military.  In September 2008, the Veteran was treated for a history of porokeratosis on his palms and soles, aggravated by water.  In May 2009, he was treated for multiple hyperkeratotic lesions on his right foot and in July 2009, for onychomycosis and intractable plantar keratosis.

At the January 2017 VA examination, the clinician diagnosis porokeratosis and found that the disability was not related to service.  The clinician stated that the Veteran had no treatment or complaints for a skin condition in service.  Furthermore, the clinician noted that porokeratosis was a genetic condition that is chronic and progressive; thus, it could not have existed during service.

The Board finds that the January 2017 VA opinion is inadequate.  The negative nexus opinion was premised on the fact that the Veteran did not experience any skin breakouts during service.  However, this finding contradicts the service treatment records, which documents the Veteran's complaints of a skin rash.  As the only VA opinion of record was not sufficiently based on the facts of the Veteran's case, the opinion is inadequate.  Nieves-Rodriguez, 22 Vet. App. 295 at 304 (2008).

The only remaining evidence of record consists of the Veteran's lay statements.  Throughout the record, the Veteran has consistently stated that during service and in the time period since, he has constantly experienced periodic outbreaks all over his body.  Most often, his rashes appeared on his hands and feet, but at times, manifested on other parts of his body.  

The Board finds that as it pertains to his skin outbreaks, the Veteran is an accurate historian, as his statements over the appeal period have remained consistent.  Further, there is no credible or probative evidence to call into question the credibility of his statements, as the treatment records document his periodic reports of skin issues, dating back to service.

Given the lack of probative value in the January 2017 VA negative nexus opinion, and the Veteran's competent and credible statements, the evidence weighs in favor of the Veteran as to whether his skin condition is related to service.  In these circumstances, the lay testimony and medical records are of greater probative value than the inadequate medical opinion.

As such, entitlement to service connection for a skin condition is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).

Obstructive Sleep Apnea

The Veteran is seeking service connection for obstructive sleep apnea, secondary to his asthma disability.  He is seeking service connection for sleep apnea only on a secondary basis.  See Statement in Support of Claim dated May 25, 2010; Board Hearing Transcript, p. 49.  As the Veteran does not contend and the evidence does not otherwise indicate that his current obstructive sleep apnea is related to active military service, the theory of entitlement to service connection for obstructive sleep apnea on a direct basis will not be considered.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

After careful review of the evidence, service connection for obstructive sleep apnea is not warranted.  As noted above, the Veteran's respiratory disabilities, to include asthma, are not related to service.  As a respiratory disability is not related to service, it follows that any disability related to a respiratory condition is not service connected.  Thus, service connection for obstructive sleep apnea is denied.

ORDER

Service connection for a respiratory disability is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for a right hand disability is denied.

Service connection for a heart disability is denied.

Service connection for a skin condition is granted.

Service connection for obstructive sleep apnea is denied.


REMAND

As to the remaining issues on appeal, additional development is required before appellate adjudication.

Gastric Disability

Subsequent to the November 2015 Board remand, the Veteran was afforded a VA examination to determine the nature and etiology of his gastric disabilities.  The January 2017 clinician diagnosed irritable bowel syndrome, diverticulosis, and benign colon polyp.  The clinician provided a negative nexus opinion for gastric disability, but refused to provide an opinion on any bowel disabilities, as such an opinion was not explicitly requested.  Given this, the Board finds that remand is required for an opinion addressing the nature and etiology of all digestive system symptoms and their associated diagnoses.


Increased Rating for Hepatitis

The Board finds that the outcome of the Veteran's hepatitis rating claim is inextricably intertwined with the outcome of the remanded gastric condition claims.  Specifically, pursuant to38 C.F.R. § 4.114, the ratings of certain conditions, to include hepatitis and IBS cannot be combined with one another.  Rather, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  If the Veteran's digestive system symptoms are found to be related to his hepatitis, one uniform diagnostic code and rating will be assigned to encompass both disabilities.  Thus, as the issue is inextricably intertwined, it must be remanded, pending the outcome of the other remanded claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current digestive system symptomatology and associated diagnoses.  The examination should be performed by appropriate clinician other than the clinician who performed the January 2017 examination.  Access to the Veteran's claims file, including all records in the electronic file, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

a) Identify any and all symptoms and sequelae of the digestive system, to include vomiting, nausea, diarrhea, and constipation and provide a diagnosis for the symptoms manifested.

b) For each diagnosis of the digestive system, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during service or was caused or otherwise related to any event in service?

c) For each diagnosis of the digestive system, is it at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected hepatitis?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the opinion, the examiner is asked to consider and discuss the significance of the following:

* August 10, 1971: two week history of gastrointestinal issues, to include nausea and diarrhea.
* August 11, 1971: diarrhea, nausea, and vomiting attributed to hepatitis.
* November 26, 1980: long history of stomach cramps, gassiness, and alternating diarrhea and constipation.  IBS diagnosed.
* March 23, 1988: 16 year history of intermittent diarrhea and constipation.
* September 2, 2011: treating doctor notes that Veteran's statements linking his digestive conditions to his hepatitis are "reasonable."

A comprehensive explanation for any opinion offered must be provided based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  

2. After undertaking any other appropriate development, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


